Exhibit 10.1

SUMMARY OF DIRECTOR COMPENSATION

On September 28, 2006, the board of directors of Central European Distribution
Corporation (the “Company”) approved an increase in the annual fee for serving
as a member of the board of directors from $6,000 per year to $10,000 per year,
effective October 1, 2006. The complete compensation package for members of the
board of directors is now as follows:

 

  •   Each director is entitled to receive an annual fee of $10,000 for serving
as a member of board of directors. The chairmen of the audit committee and the
compensation committee are each entitled to receive an additional annual fee of
$4,000. The chairman of the nominating committee is not entitled to receive any
additional fee. In addition to the director fee, the chairman of the board of
directors is entitled to receive an annual fee of $12,000.

 

  •   Pursuant to the Company’s 1997 Stock Incentive Plan (the “Option Plan”), a
director on the date of his or her initial election to the board of directors is
granted an option to purchase 11,812 shares of common stock. Thereafter, the
director is granted an option to purchase 5,062 shares of common stock annually.
In addition, the chairmen of the audit committee and the compensation committee
each receives an annual grant of an option to purchase 10,125 shares of common
stock under the Option Plan, while the chairman of the nominating committee does
not receive any additional option grant. In addition, the members of the
compensation committee each receive an annual grant of an option to purchase
1,687 shares of common stock under the Option Plan, and the members of the audit
committee each receive an annual grant of an option to purchase 4,500 shares of
common stock under the Option Plan. The members of the nominating committee do
not receive any additional option grants. In addition to the options granted to
directors, the chairman of the board of directors receives an additional annual
grant of an option to purchase 15,187 shares of common stock under the Option
Plan.

 

  •   The Company reimburses directors for out-of-pocket travel expenditures
relating to their service on the board of directors.

 

37